OFFICE     OF THE ATTORNEY       GENERAL   OF TEXAS
                                      AUSTIN




~ogmrablo     Chaa. W.    Cmttww,   Chief
~e.moaynarj Division
state Board of Control
Austin, %x88
Dear   Sirt                         oplniorlNo. O-3883
                                    Rsr J&q an allen resldl.ngin
                                        Texas, vho beooms wntal-
                                        1~ Ill, be aommittedby a
                                        Texan court of oompetent
                                        juFi8diotionto one or our
                                        State mental hompitalm,
                                        and it4the ruperlntendent
                                        of raid State avmtnl hos-
                                        pltal VliUll hia Dight8~
                                        to OF&F admitted, cared
                                        for and treated the.said
                                        alion, vn the mama bamis
                                        ElII that of a wsldent  of
                                        the State vho ia a oltlsen
                                        o? the United States?
              Your retpest for mx opinion ipom th.l8depmtamut ha8
been reoelved and conaldered.      Ye quote tmn pow requetitt
            "May an alien realding in Texas, vho beoomm
       mentally ill, be ooxmitted by a Texas aourt of
       oompetent jurisdictionto one of our State  wntal
       hoapltals, and ir the auporlntendentof the said
       State mental horpltal vlthln hia rights to order
       admitted, cared for and treated the @aid alien,
       on the ant8 baaie 4a that of 8 resident of the
       State vho Is a ol.tlaenof the United 2itates?"
              Article 3193; Vermont8        Clvll Statutes of Taxae, pro-
videst
            “A person alleged to be lnmne,  and vho 18
       not held on a c~lminal charge, mag be OaarmitWd
-sable           Chas. Y. Gwtner,       Page 2


        to md       oonii.md  ln an Inmtl+sution top the
        owtody       ttal trQatmnt of t&m IwanQ     a& of
        other persam aUreAn8             fror mntal ill.nerrea
        upon an WdQP UtldQby a Qowttp judge 0r the
        OOI?BMYia vhiah the tilsged insane person
        naides        or -7   be& djudglng       auah pellson   to
        beinam&e,**".
                 Artiale 31936, Vernonta Civil StQtUtQQ              of   Term,   pro-
vldea   t

                 %mediately after any perron 18 adjudged
        iW-         the OoUnty   jUd@Q Shy aaamn(CltQ            Vith
        the    superintendent     of     thy State EoQpif&      0~
        PsychOPathieRorpltal of the dlstriet in vhleh
        said permn reald%r op m?~ybe at thy time, at&
        if notified        by the latter     that there 1~ a
        ra6aasy In the inetltutioB,he &la11 ieme a
        V-t          t0   the UhWi.ff OP 8t%Q &h.P         SUitablQ
        poison,      dlreotingh.lmto oonvq the i.mane
        wrson       to the hoepita vlthout delay. l l l."
                  3193*, Vernontr
                 Artiale          Glvil 8tatutea of rullr, pro-
vldea far e temporaryeo5ittmeat to an lnatitutI,an  fop tba
trQatmnt  Of thQ InranQ for tampwPy eaFQ and tPQatmnt    for 8
pe?iod Of thirty-fivedayo m        the detel%lnatim Of said
penws'a insanity.
          Otih%rseations of laid Artlale 3193, Vermn*n Clrll
Statutea,prevldi instances In vhleh a pereon mty be omtted
to a State lnatitution. All of the8e rtatuteshsve been eme-
fully oonaidemd and vi11 not be copied ln thir opinion.
                 In none of the    rtatutQ@   dealing vlth mntally ill pQP-



mnt to an inetltutlonfor the mentally ill. Xelther do W
find any thing in any Of the tifrtUt%a      pertaining t0 the rUntti-
ly 111 which vould Indicate that a pereon nest be a altisen of
the United 8tEtter before a aU&WZ’iati3l%dQllt  Of a 8totQ iMtitUtiQt3
for the mentally ill, can rccept atid PQPWA 88 4 Pep*- OQII-
mltted by a court of eoarpstentjurlrdiatian. You are, thenfQm,
advised t-t 3.nOUP opinion the Btatute8 Of the state         of pm
de&ing vith the aare and treastasntof the Een~llY 111 haw aQt
P




    nouor4blQChsS. v.       h48tWP,     %@Q 3


    bQQn restrictedto apply only to citise.usof the United States
    dlone but are Ukevise applle4ble to 4n illen vho may be in
    a~ St&Q ol'Texas 4nd vho s14ybe mentally ill. It iollovII,
    &refor%,   that 8 SuperintsndQntOf 4 State institutionfor
    the mentally 111 is nuthorisedsn4 should 40aQpt 4n alien vho
    hea been oosmittedto s&id iustitutioor for the aeutrlly ill
    by 4 Oowt of OoqpQteut jurlsdiotlonjust the 84s~ as iS said
    prsan cmtted     VW  4 Oititen of thQ United States.
             Ua trustthatinthis6stnwrvehava                  fullyursver~d
    your inquiries.
                                                   Yours    wry truly
                                                AEmlmY     aEmRAL




    EmIts